Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a host-managed data storage system, comprising: 
a set of storage devices, each storage device including a write buffer and memory, wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss; and 
a host coupled to the set of storage devices, the host including: 
a storage device management module for managing data storage functions for each storage device, wherein the data storage functions for each storage device managed by the storage device management module include: address mapping, management of the write buffer of each storage device, and read and write scheduling for the memory of each storage device; 
memory including: a front-end write buffer; a first mapping table for data stored in the front-end write buffer; and a second mapping table for data stored in the memory of each storage device, wherein each storage device supports multi-stream data write, and wherein the write buffer of each storage device has a size of k* nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, 
wherein each storage device includes a number of parallel units and each parallel unit has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit, 

wherein, for each storage device, the storage device management module stores data from a block in the write buffer of the storage device to a parallel unit in the memory of the storage device if a write priority factor of the parallel unit is greater than a read priority factor of the parallel unit, wherein the read priority factor of the parallel unit is based on an amount of data read from the parallel unit over a fixed period of time, and wherein the write priority factor of the parallel unit is based on the amount of data in the front-end buffer that is associated with the parallel unit.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: a set of storage devices, each storage device including a write buffer and memory, wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss; and a host coupled to the set of storage devices, the host including: a storage device management module for managing data storage functions for each storage device, wherein the data storage functions for each storage device managed by the storage device management module include: address mapping, management of the write buffer of each storage device, and read and write scheduling for the memory of each storage device; memory including: a front-end write buffer; a first mapping table for data stored in the front-end write buffer; and a second mapping table for data stored in the memory of each storage device, wherein each storage device supports multi-stream data write, and wherein the write buffer of each storage device has a size of k*nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, wherein each storage device includes a number of parallel units and each parallel unit has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit, wherein, for each storage device, the storage device management module controls movement of data from the write buffer of the storage device to the memory of the storage device, wherein, for each storage device, the storage device management module stores data from a block in the write buffer of the storage device to a parallel unit in the memory of the storage device if a write priority factor of the parallel unit is greater than a read priority factor of the parallel unit, wherein the read priority factor of the parallel unit is based on an amount of data read from the parallel unit over a fixed period of time, and wherein the write priority factor of the parallel unit is based on the amount of data in the front-end buffer that is associated with the parallel unit.

Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 15 and 20, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NANCI N WONG/Primary Examiner, Art Unit 2136